 

Exhibit 10.19

Summary of Key Terms of Named Executive Officer Compensation Arrangements

Digimarc has a written employment agreement with its Chief Executive Officer,
Bruce Davis, that governs the minimum terms of his compensation and is filed as
an exhibit to Digimarc’s annual report on Form 10-K. The Compensation Committee
of Digimarc’s Board of Directors may establish compensation for Mr. Davis that
exceeds the minimums established by his employment agreement.

Digimarc’s other named executive officers are compensated pursuant to oral,
informal compensation arrangements. The Compensation Committee determines
annually the compensation of each named executive officer. Material elements of
Digimarc’s compensation arrangements with its named executive officers consist
of an annual base salary, annual cash bonus and equity compensation awards.

The following table sets forth the base salary and annual bonus target amount
for each named executive officer for 2007.

 

Name and Principal Positions

 

2007 Base Salary

 

2007 Annual
Bonus
Target
(Percentage
of Base Salary)

 

Bruce Davis, Chief Executive Officer and Chairman of the Board of Directors

 

$

410,000

 

$

328,000

 

Michael McConnell, Chief Financial Officer and Treasurer

 

$

260,000

 

$

143,500

 

Robert Eckel, President, Government Programs

 

$

270,000

 

$

148,500

 

Robert Chamness, Chief Legal Officer and Secretary

 

$

250,000

 

$

137,500

 

J. Scott Carr, Executive Vice President

 

$

250,000

 

$

137,500

 

Reed Stager, Executive Vice President

 

$

250,000

 

$

137,500

 

 

Except as otherwise noted, each named executive officer will have the
opportunity to earn up to approximately 130% of his annual bonus target amount
specified above.  No bonuses will be paid if Digimarc does not have positive net
income in 2007.  Any bonus opportunity will be allocated among the named
executive officers in proportion to their annual bonus target amounts.  For each
named executive officer, other than Mr. Carr, to the extent the 2007 annual
bonus is less than or equal to the target bonus amount, 60% of the bonus will be
calculated based on Digimarc’s net income for 2007 and 40% will be calculated
based on the achievement of individual performance goals.  For each named
executive officer, other than Mr. Carr, any portion of the 2007 annual bonus
that is in excess of the target bonus amount will be calculated based on
Digimarc’s net income for 2007.  For Mr. Carr, 82% of his 2007 annual bonus will
be calculated based on a sales commission plan, and Mr. Carr will have the
opportunity to earn in excess of this portion of his annual bonus target amount
specified above, limited only by the sales performance of the North American
sales organization.  The remaining 18% of Mr. Carr’s 2007 annual bonus will be
paid based on his achievement of individual performance goals, and Mr. Carr will
have the opportunity to earn up to approximately 130% of this portion of his
annual bonus target amount.

 The named executive officers are also eligible to participate in Digimarc’s
equity compensation plans, and generally receive annual awards of options,
restricted stock and/or performance vesting shares under these plans at the
discretion of the Compensation Committee. Options and restricted stock awards
generally vest over a four-year period following the date of grant. Performance
vesting shares generally vest or terminate on the achievement of one or more
specified performance goals. Specific terms of option grants are governed by a
Stock Option Award Agreement between Digimarc and each named executive officer.
Specific terms of restricted stock awards and performance vesting share awards
are governed by a Restricted Stock Agreement and Performance Vesting Share
Agreement, respectively, between Digimarc and each named executive officer.

 


--------------------------------------------------------------------------------